  Case 1:19-cr-00059-LO Document 115 Filed 02/12/20 Page 1 of 4 PageID# 841



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


   United States of America,

           V.
                                                             Case No. 1:19-cr-59
    Daniel Everette Hale,                                    Hon. Liam G'Grady

                          Defendant.

                                             ORDER


       This matter comes before the Court on the defendant's Opposition to Proceeding Ex

Parte on Government's CIPA § 4 Motion for Proteetive Order, Dkt. Ill, and Reply in support

thereof, Dkt. 114. Defendant requests that this Court order the Government to serve its ex parte

CIPA § 4 motion on the defense or to file for leave to proceed ex parte, and to permit the defense

an opportunity to respond.

       On January 29,2020, the Government filed a Motion for Protective Order under CIPA

Section 4 and Fed. R. Crim. P. 16(d)(1) on the public docket, indicating that a sealed ex parte

motion had been filed with the Court through the Classified Information Security Officer. Dkt.

110. Defendant filed an opposition on the public docket disputing the Government's right to file

such a motion ex parte and requesting an opportunity to respond. Dkt. 111. The Government

argued in response that it was authorized by law to move ex parte without first seeking leave to

do so, but registered no objection to the defendant's ability to respond ex parte. Dkt. 112. The

defendant's reply again objected to proceeding ex parte.

       The Government brought the motion at issue under section 4 of the Classified

Information Procedures Act("CIPA"), 18 U.S.C. App. Ill § 4, and Fed. R. Crim. P. 16(d)(1).

Rule 16 provides, in relevant part, that a "court may, for good cause, deny, restrict, or defer
                                                  1
Case 1:19-cr-00059-LO Document 115 Filed 02/12/20 Page 2 of 4 PageID# 842
Case 1:19-cr-00059-LO Document 115 Filed 02/12/20 Page 3 of 4 PageID# 843
Case 1:19-cr-00059-LO Document 115 Filed 02/12/20 Page 4 of 4 PageID# 844
